Case 1:20-cv-01254-MN Document 5-18 Filed 10/02/20 Page 1 of 2 PageID #: 1489



‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Brett Novak <brett.novak@akorn.com>
Date: Wed, Jun 17, 2020 at 1:44 PM
Subject: RE: Asset Divestiture
To: Malcolm Rosenthal <malcolmgrosenthal@gmail.com>


Malcolm



Great to hear from you and glad to know you are staying healthy with COVID and general health. I’m 53
so not too far behind you. Did a ½ Ironman last year with my two oldest boys (23/21yrs) and only lost to
one of them by 90 secs. This year I think everything will be cancelled, so just keeping trained.



Through our Chapter 11 process we have an identified buyer and should close by end of Q3. I don’t
know of any assets that are being considered for sale, but rather looking to add to the portfolio. If
anything changes, I will let you guys know.



Brett J. Novak | Senior Vice President Commercial Operations | Akorn Pharmaceuticals


P 847.739.5732 | M 224.515.6881 | brett.novak@akorn.com


100 North Field Drive, Suite 200 | Lake Forest, IL 60045 | akorn.com




ADVANCING THE NEW VISION




From: Malcolm Rosenthal [mailto:malcolmgrosenthal@gmail.com]
Sent: Wednesday, June 17, 2020 12:34 PM
To: Brett Novak <brett.novak@akorn.com>
Subject: Fwd: Asset Divestiture



Document2                                                   -1-
Case 1:20-cv-01254-MN Document 5-18 Filed 10/02/20 Page 2 of 2 PageID #: 1490




Hi Brett,



Hope you're well and wishing you luck on the financial hurdle.



Are you still doing Iron Man ‐ I remember that from a while back. I'm going to 61 in a few months ‐ I
walk and jog about 7 miles a day but not much else. Covid has freed up a bunch of my commuting time.



I have a BD representation that is actively evaluating assets in the case Akorn would have interest. I sent
an email today along to Sanjay as well.



Stay safe



Many Thanks & Best Regards,



Malcolm

Malcolm Rosenthal B.Sc., MBA

BD Consultant

Cellular: +1‐848‐333‐8249

Email ‐ malcolmgrosenthal@gmail.com




Document2                                          -2-
